Citation Nr: 1614798	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-46 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for kidney disease, claimed as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from June 1968 to October 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran testified at a RO hearing before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

On his November 2009 appeal on a VA Form 9, the Veteran marked that he desired to testify before a member of the Board at a Travel Board hearing.  Subsequently, in a June 2011 letter, the Veteran withdrew his hearing request.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

In July 2014, the Board remanded this matter for further development.  The case is now returned to the Board for further review.

After the case was recertified to the Board, additional VA treatment records were added to the VBMS file that have not been considered by the RO with respect to the claim on appeal.  A remand, pursuant to 38 C.F.R. § 20.1304  is not necessary; however, as the evidence is either not relevant to the service connection claim for hepatitis C or cumulative of the information already in the file (i.e., merely notes the Veteran continued to a history of chronic hepatitis C and was undergoing continuing treatment for this condition).  None of this additional evidence relates to the etiology of the Veteran's hepatitis C or its relationship to service.  

The issue of entitlement to service connection for kidney disease, as secondary to the service-connected diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's hepatitis C was neither incurred during his active duty service, nor resulted from an injury, illness, or event that occurred during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C are not met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim in July 2014 for additional evidentiary development.  First, the Board instructed the AOJ to contact the Veteran or his representative and ask him to resubmit any evidence that was submitted with the February 2011 letter.  The Board also instructed the AOJ to obtain an addendum opinion from the October 2010 VA examiner, which addressed whether it was at least as likely as not that the Veteran's hepatitis C was caused by the tooth extraction he underwent in service in December 1968.  Finally, the Board instructed the AOJ to afford the Veteran's representative the opportunity to review the claims file and submit written argument on the Veteran's behalf, to include, as appropriate, a VA Form 646, or equivalent, in furtherance of the appeal.  In August 2014, the AOJ sent the Veteran a letter requesting that he resubmit any evidence that was in the February 2011 letter.  In a telephone conversation with the Veteran in November 2014, the Veteran indicated that he did not have any additional evidence to submit.  In December 2014, the AOJ obtained an addendum VA medical opinion regarding the etiology of the Veteran's claimed hepatitis C disability.  The Board finds that the December 2014 addendum VA medical opinion addressed the question posed by the Board in the July 2014 remand.  The AOJ then readjudicated the Veteran's claim in a February 2015 Supplemental Statement of the Case (SSOC).  Finally, in February 2015, the Veteran's representative submitted a brief in support of the Veteran's claim.  

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in July 2008 and August 2008.  This letters notified the Veteran of the evidence needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, military personnel records, Social Security Administration (SSA) records, post-service VA treatment records, all identified post-service private treatment records, and lay statements have been associated with the record.  

The Board notes that an SSA inquiry dated in July 2009 indicated that the Veteran's claim had been denied.  In July 2009, the AOJ requested the Veteran's SSA records and received a negative response that same month.  In August 2009, the AOJ issued a Finding of Unavailability for complete SSA records.  However, the electronic file contains an SSA Disability Determination and Transmittal letter dated in February 2010, finding the Veteran disabled due, in part, to his hepatitis C disability beginning October 1, 2009.  In April 2012, the AOJ received what appears to be the Veteran's complete SSA records.  

The Board observes that the Veteran has claimed that while he was in Vietnam, he was hospitalized on a ship in 1968 for stomach problems.  His service treatment records reveal treatment for abdominal pain in June 1968; however, there is no record of being hospitalized on a ship.  Although the Veteran has indicated that these records are "missing," the AOJ has requested and obtained the Veteran's complete service treatment records for his period of service from June 1968 to October 1969.  As such, the Board finds that there are no outstanding service treatment records that need to be obtained.

A VA examination with medical opinion was obtained in November 2008; the November 2008 VA examiner provided an addendum medical opinion as to the etiology of the Veteran's hepatitis C in April 2009.  The AOJ obtained another VA medical opinion in October 2010.  Pursuant to the Board's July 2014 remand, the AOJ obtained an addendum VA medical opinion in December 2014.  The Board finds that taken as a whole, the opinions of records are thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  An alternative to showing chronicity in service is a showing of continuity of symptoms after discharge.  A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hepatitis C is not a chronic condition under 38 C.F.R. § 3.309, so continuity of symptomatology is not an alternative means of establishing a nexus between the Veteran's current diagnosis and service in this case. 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The Veteran seeks service connection for hepatitis C.  He has asserted various risk factors in service for his hepatitis C, to include vaccination by air gun injection, tattoos, a tooth extraction, and/or being hospitalized on a ship in Vietnam for two weeks for a stomach problem.  The Veteran has specifically denied having any of the other common risk factors for hepatitis C, such as intravenous drug use, intranasal cocaine use, blood transfusions, or high-risk sexual behavior.

The Veteran's service treatment records were silent for any treatment, complaints, or diagnosis of hepatitis C.  No tattoos were noted on his May 1968 entrance examination or his October 1969 separation examination.  A July 1968 record noted abdominal pain, duration for one year, cause undetermined.  The Veteran was treated for hookworms in 1968 as well.

Private treatment records from Gessler Clinic dated from June 2002 to March 2008 noted treatment for hepatitis C.  A report from Dr. R.V. dated in September 2002 indicated that the Veteran had not had any blood transfusions, and he did not have a history of illicit drug use.  Dr. R. V. indicated that the Veteran had homemade tattoos, with the last one being approximately 10 to 15 years ago.  The impression was hepatitis C with quite elevated viral load, in a patient with abnormal liver enzymes.  Dr. R. V. indicated that the most likely etiology was the Veteran's tattoos.  

Private treatment records from Dr. G. dated from April 2000 to March 2008 noted a diagnosis of and treatment for hepatitis C.  In August 2002, the impression was history of remote hepatitis A, immunity to hepatitis B, and high titer hepatitis C.  A report dated in August 2007 noted that the Veteran was unable to take therapy for hepatitis C when it was first diagnosed about five years prior.  

In a submission dated in July 2008, the Veteran indicated that he was never a drug user or alcohol abuser.  He reported that he was given a shot with a "shot gun" in service, which was used on several people at a time.  The Veteran indicated that he was in Vietnam for eight months and 27 days.  He noted that while he was in Vietnam, he got sick and was placed on a hospital ship.  He indicated that he did not remember why he was sick, but he was on the ship for two weeks.  The Veteran could not remember what was done to him on the hospital ship.  In a submission dated in September 2008, the Veteran indicated that he was stationed in Vietnam from November 1968 to June 1969 with the 240th Quartermaster BN, 134th Quartermaster Company.  He again noted that he was on a hospital ship for around two weeks with a stomach problem.  He indicated that he did not remember all the details, such as whether he was given any blood or injected with any needles.  He noted that this hospital stay could have been a contributing factor to the hepatitis C.  The Veteran denied having any tattoos, being sexually active, using intravenous drugs, having any body piercings, or having a drinking problem.

A review of VA treatment records showed a history of hepatitis C dating back to 2001, when the Veteran was reportedly diagnosed.  In a July 2008 VA hepatitis C screen, the physician noted that the Veteran had hepatitis C risk factors.  The physician noted that the Veteran was diagnosed with hepatitis C in 2001.  The physician noted that the Veteran did not have a history of blood transfusions or intravenous drug use.  The physician noted that the Veteran had tattoos.  The physician also indicated that the Veteran reported he was hospitalized for two weeks on a ship for abdominal pain in service, but his recall was poor.  A January 2009 VA treatment record noted a lumbar laminectomy in the 1980's followed by additional back surgery for a pinched nerve.

On VA examination in November 2008, the Veteran reported that he was diagnosed with hepatitis C by blood tests eight years ago.  His risk factors include two tattoos, back surgery twice in 1980, and an air gun injection in service.  The Veteran denied intravenous drug use or sexual intercourse with unknown partners.  He denied ever being a heavy drinker.  The assessment was hepatitis C.  The examiner found that the hepatitis C was unlikely related to the Veteran's service, based on the history and risk factors.

In an addendum VA opinion dated in April 2009, the examiner indicated that he could not resolve the issue regarding the most likely etiology of the Veteran's diagnosed hepatitis C without resorting to mere speculation.  The examiner explained that the only two risk factors found were tattoos in 1968 and air-gun injectors in service.  The examiner noted that in over 30 percent of cases of hepatitis C, no cause was ever found; therefore, it was impossible to say what was the most likely etiology.

In his notice of disagreement dated in July 2009, the Veteran reiterated that his hepatitis C was from the air guns that were used on him in service.  He again denied taking drugs or drinking excessively.  In his appeal on a VA Form 9 dated in November 2009, the Veteran asserted that the primary cause of his hepatitis C was the air gun injector for immunizations used on "hundreds of" servicemen.  The Veteran again denied using drugs, and indicated that he had been with the same woman, his wife, for over 40 years.

In his Decision Review Officer hearing dated in September 2010, the Veteran testified that the primary cause of his hepatitis C was the air gun shots he received in service.  He indicated that the blood was not cleaned off these guns between uses.  The Veteran denied using any intravenous drugs in his lifetime.  The Veteran also testified that although there was no record of this in his treatment records, he was treated in an Army infirmary on a ship for two weeks for hookworms.  He could not remember what procedures were done to him aboard the ship, but indicated that he was given IVs.  He further testified that he had a tooth extracted in Vietnam.  The Veteran denied a history of unprotected sex in service, and noted that he had been married since 1969.  The Veteran acknowledged that he had two tattoos (one on his right shoulder/upper arm); however, he stated that they were done in a tattoo parlor and were not homemade.  He indicated that he received these tattoos in either 1967 or 1968 when he was in the Army in South Carolina.  He then clarified that he received the tattoos sometime shortly after June 1968, after he entered service.
On VA examination in October 2010, the examiner noted a diagnosis of hepatitis C, with a date of onset in 2001 due to an abnormal liver test.  The examiner indicated that the Veteran's risk factors included a tattoo during service and an air gun in service in 1968.  The examiner noted that the Veteran's only known risk factors were tattoos and air gun during service and a laminectomy after service.  The examiner referenced a risk factor table for exposure to hepatitis C virus.  The odds ratio of "surgery" (laminectomy after service) was 1.0, and the odds ratio of needlestick injury (air-gun) was 0.7.  The examiner explained that both of these risk factors were "far down the list."  Although the examiner indicated that tattoos were "not even on [the] list," as noted above, the odds ratio of "needlestick injury" was 0.7.  The examiner found that it was less likely as not that the hepatitis C was caused by or a result of service.  The examiner noted that the Veteran's service treatment records documented pain in the right upper quadrant during June through September 1968; the diagnosis was abdominal pain, cause undetermined.  The examiner noted that the Veteran's separation examination was silent for liver problems and no tattoos were noted.  The examiner indicated that exposure to hepatitis C by air gun in 1968 and not being diagnosed until 2001 is very unlikely.  The examiner indicated further that even professional tattoos were a "long shot."  The examiner explained that this may be one of the 30 percent of cases of hepatitis C for which etiology will never be known.

In February 2010, the SSA found the Veteran disabled due, in part, to his hepatitis C disability beginning October 1, 2009.

Pursuant to the Board's July 2014 remand, the AOJ obtained an addendum VA medical opinion from the October 2010 examiner in December 2014.  The examiner again found that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's separation examination was silent for liver problems and no tattoos were noted.  The examiner indicated that exposure to hepatitis C by tooth extraction in 1968 and not being diagnosed until 2001 was very unlikely.  The examiner noted that the odds ratio for a tooth extraction "surgery" in the risk factor list was 1.0.

      Analysis

Recognized risk factors for contracting hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialyses, intranasal cocaine use, high risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See M21-1, III.iv.4.I.2.e, amended July 5, 2015 (incorporating the language of Training Letter 211A (01-02) (April 2001), which was rescinded with its incorporation).  According to the M21-1, hepatitis C is spread primarily by contact with blood and blood products.  The highest prevalence of hepatitis C infection is among those with repeated, direct percutaneous (through the skin) exposures to blood (e.g., injection drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and people with hemophilia who were treated with clotting factor concentrates before 1987).  Id.  The M21-1 further states that occupational exposure to hepatitis C may occur in the health care setting through accidental needle sticks.  Id.  Thus, a veteran may have been exposed to hepatitis C during the course of his or her duties as a military corpsman, a medical worker, or as a consequence of being a combat veteran.  Id.  According to the M21-1, there have been no case reports of hepatitis C being transmitted by an air gun injection.  Id.  Nevertheless, it is biologically plausible.  Id.  The M21-1 concludes that it is essential that the examination report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes that a particular mode of transmission was the source of a veteran's hepatitis C.  See M21-1, III.iv.4.I.1.k, amended July 5, 2015 (incorporating the language of Fast Letter 04-13 (June 2004), which was rescinded with its incorporation).

The Veteran has not alleged that he experienced symptoms of hepatitis C in service, and service treatment records do not show that the Veteran was diagnosed with hepatitis C or liver problems in service.  In particular, the service treatment records do not include any notes or records pertaining to treatment for Hepatitis C, nor do they contain any records of abnormal blood test findings that were interpreted as suggesting Hepatitis C.  Although there was a notation of abdominal pain for a year's duration in service, the cause of this pain was undetermined.  The Board also notes that the Veteran was treated for hookworms in service.

The Veteran was first diagnosed with hepatitis C by blood and laboratory tests in or around 2001 or 2002, which was more than 30 years after service.  Overall, the record contains no medical opinion that suggests a relationship between the Veteran's hepatitis C and his active duty service.

In this regard, three of the four VA medical opinions of record concluded that the Veteran's hepatitis C was less likely than not attributable to service, to include as due to the risk factors of an air gun inoculation, tattoos, or tooth extraction therein.  The November 2008 VA examiner noted that the Veteran's risk factors included two tattoos, back surgery twice in 1980, and an air gun injection in service.  The November 2008 examiner found that the Veteran's hepatitis C was unlikely related to the Veteran's service, based on the history and risk factors.  

The October 2010 also found that it was less likely as not that the hepatitis C was caused by or a result of service.  The examiner noted that the Veteran's only known risk factors were tattoos and an air gun during service and a laminectomy after service.  The examiner referenced a risk factor table for exposure to the hepatitis C virus.  The odds ratio of "surgery" (laminectomy after service) was 1.0, and the odds ratio of needlestick injury (air-gun) was 0.7.  The examiner explained that both of these risk factors were "far down the list."  Although the examiner indicated that tattoos were "not even on [the] list," the Board finds that a tattoo constitutes a "needlestick injury," with odds of 0.7.  The examiner noted that the Veteran's service treatment records documented pain in the right upper quadrant during June through September 1968; the diagnosis was abdominal pain, cause undetermined.  The examiner noted that the Veteran's separation examination was silent for liver problems and no tattoos were noted.  The examiner indicated that exposure to hepatitis C by air gun in 1968 and not being diagnosed until 2001 was very unlikely.  The examiner indicated further that even professional tattoos were a "long shot."  The examiner explained that this may be one of the 30 percent of cases of hepatitis C for which etiology will never be known.  

Likewise, the December 2014 examiner found that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, to include the tooth extraction in service.  The examiner indicated that exposure to hepatitis C by tooth extraction in 1968 and not being diagnosed until 2001 was very unlikely.  The examiner noted that the odds ratio for a tooth extraction - "surgery" in the risk factor list - was 1.0.

Finally, in the addendum VA medical opinion dated in April 2009, the examiner indicated that he could not resolve the issue regarding the most likely etiology of the Veteran's diagnosed hepatitis C without resorting to mere speculation.  The examiner explained that the only two risk factors found were tattoos in 1968 and air-gun injectors in service.  The examiner noted that in over 30 percent of cases of hepatitis C, no cause was ever found; therefore, it was impossible to say what was the most likely etiology.

The Board acknowledges that the Veteran's treating provider, Dr. R. V. indicated that the most likely etiology of the Veteran's hepatitis C was his homemade tattoos.  In reaching this conclusion, Dr. R.V. noted that the Veteran had not had any blood transfusions, and he did not have a history of illicit drug use.  Dr. R. V. noted that the Veteran had homemade tattoos, with the last one being approximately 10 to 15 years ago.  

However, the Board finds that the most probative evidence of record reveals the Veteran did not get any tattoos, to include any homemade tattoos, in service.  First, the Board notes that the Veteran has provided conflicting information regarding his tattoos.  Initially, in a report dated in September 2002, Dr. R. V. indicated that the Veteran had homemade tattoos, with the last one being approximately 10 to 15 years ago.  In a submission in support of his claim dated in September 2008, the Veteran denied exposure to certain risk factors in service, such as tattoos.  However, in his Decision Review Officer hearing dated in September 2010, the Veteran acknowledged that he had two tattoos (on his right shoulder/upper arm).  However, he stated that the tattoos were done in a tattoo parlor and were not homemade.  He indicated that he received these tattoos in either 1967 or 1968 shortly after he joined the Army in South Carolina.  He then clarified that he received the tattoos sometime shortly after June 1968, after he entered service.  Next, the Board observes that the Veteran's May 1968 service entrance examination and October 1969 service separation examination did not indicate the presence of any tattoos.  These examinations noted other skin abnormalities and scars, such as acne with residual scars and a scar on the right temple.  There is no indication the Veteran's tattoos were obscure; in his September 2010 hearing testimony, the Veteran indicated that the tattoos on his right shoulder and upper arm included a Harley motorcycle with wings.  As such, it is unlikely the examiners would have overlooked or missed the Veteran's tattoos located on his right shoulder and upper arm on his separation examination if they were present at that time.  Finally, the September 2002 report by Dr. R. V. indicated that the Veteran last received a homemade tattoo approximately 10 to 15 years prior.  Given this timeline, the Veteran would have received a tattoo in or around 1987, more than 15 years after service.  Therefore, the Board finds the Veteran's reports of receiving tattoos in service contradictory, and not supported by the most probative evidence of record.

Moreover, even assuming the Veteran did get a tattoo from a tattoo parlor shortly after entry into service in 1968 as he has alleged, the Board notes that the VA examiners considered the Veteran's reports of receiving two tattoos in service in 1968, and nonetheless provided negative etiology opinions.  See November 2008 and October 2010 VA examinations.  For example, the October 2010 examiner noted that exposure to hepatitis C by professional tattoos in 1968 with a diagnosis of hepatitis C in 2001 was a "long shot."

The Board acknowledges the Veteran's statements that he contracted hepatitis C from possible exposure due to air gun immunizations, a tooth extraction, and/or being hospitalized on a ship in Vietnam for two weeks for a stomach problem.  The Veteran is considered competent to report his personal experiences, as well as any surgical procedures.  However, stating the air gun or any medical equipment he came in contact with during his duties contained hepatitis involves a complex medical issue that the Veteran is not competent to address.  He has no way of knowing, and has provided no evidence establishing, that any needle or equipment reportedly used for purposes of providing vaccinations or treatment in service was actually contaminated with hepatitis C.  Moreover, with respect to the reported hospitalization for two weeks due to stomach problems, a VA physician noted that the Veteran's recall regarding this treatment was poor, as the Veteran indicated that he did not remember all the details, such as whether he was given any blood or injected with any needles.  Nor has the Veteran been shown to have the medical training or expertise to render a competent opinion as to whether he may have contracted hepatitis C in the manners alleged, as this is a determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

Based on all of the evidence discussed above, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hepatitis C is a result of his service.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for hepatitis C is denied.


REMAND

In an April 2015 rating decision, the RO denied entitlement to service connection for kidney disease, claimed as secondary to the service-connected diabetes mellitus, type II.  In May 2015, the Veteran filed a notice of disagreement with the 
April 2015 rating decision.  As the Veteran has not been issued a Statement of the Case, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

   A Statement of the Case should be issued for the claim
   of entitlement to service connection for kidney 
   disease, claimed as secondary to the service-connected 
   diabetes mellitus, type II. The Veteran is advised that 
   the Board will only exercise appellate jurisdiction 
   over his claim if he perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


